United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1305
                                    ___________

Donald Wayne Duncan,                     *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
United States of America,                * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: January 25, 2007
                                 Filed: January 30, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Donald Wayne Duncan appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B)
dismissal of his lawsuit against the United States. To the extent Duncan’s brief--
which simply restates most of his claims and allegations--is sufficient to raise any
issues for review, see Harris v. Folk Constr. Co., 138 F.3d 365, 366-67 n.1 (8th Cir.
1998) (by failing to assert grounds for challenging certain rulings, appellant is deemed
to have waived related issues on appeal), we find no basis for reversal, see Moore v.



      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (de novo standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-